295 F.2d 509
William H. JOHNSON, John E. Jensen, Blaine C. Christeson, Huron Sales Company, a copartnership, and Anderson Coach Company, a Michigan corporation, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 14382.
United States Court of Appeals Sixth Circuit.
October 25, 1961.

Leroy Vandeveer, Detroit, Mich., Madeline C. Dinu and Vandeveer, Haggerty, Doelle, Garzia, Tonkin & Kerr, Detroit, Mich., on brief, for plaintiffs-appellants.
Willis Ward, Asst. U. S. Atty., Detroit, Mich., Lawrence Gubow, U. S. Atty., Detroit, Mich., on brief, for defendant-appellee.
Before McALLISTER, CECIL and O'SULLIVAN, Circuit Judges.

ORDER.

1
The above cause coming on to be heard on the record, the briefs of the parties, and the argument of counsel in open court, and it appearing that the District Court found that the sole and proximate cause of the accident resulting in plaintiffs' injuries was the negligence of one of the plaintiffs; that the credibility of the witnesses was for the fact-finder, in this case the District Court; that the findings were not so against the great preponderance of the credible testimony that they did not reflect or represent the truth and right of the case; and that the conclusions of the District Court were supported by the evidence and were not clearly erroneous; and the Court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed upon the opinion of Judge Levin, reported in Johnson v. United States, D.C., 183 F.Supp. 489.